    Case 3:19-cv-01111-DRD Document 10-1 Filed 02/11/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO



INTEGRAND ASSURANCE COMPANY,

                      Plaintiff,                CASE NO. 19-cv-01111 (DRD)
                v.
                                                RE:   INJUNCTION AND
EVEREST REINSURANCE COMPANY;                          DAMAGES FOR VIOLATION
ODYSSEY REINSURANCE COMPANY; CATLIN                   OF ANTITRUST LAWS;
(XL CATLIN) UNDERWRITING INC., MIAMI ON               INSURANCE CODES;
BEHALF OF LLOYD’S SYNDICATE 2003,                     UNFAIR COMPETITION;
LONDON; SWISS REINSURANCE AMERICA                     DECLARATORY JUDGMENT;
CORPORATION ARMONK; ALLIED WORLD RE                   BREACH OF CONTRACT;
ON BEHALF OF LLOYD’S SYNDICATE 2232,                  COLLECTION OF MONEY
LONDON; MS AMLIN P/C; ASPEN INSURANCE                 AND DAMAGES
UK LIMITED TRADING AS ASPEN RE LONDON,
ENGLAND; LIBERTY SPECIALTY SERVICES
LTD LIB 4472, PARIS OFFICE UNDERWRITING
FOR AND ON BEHALF OF LLOYD’S
SYNDICATE NO. 4472,

                      Defendants.




                                    EXHIBIT A




                CODEFENDANT ODYSSEY REINSURANCE COMPANY’S
                 MOTION AND MEMORANDUM OF LAW REQUESTING
                   DISMISSAL OF PLAINTIFF’S CLAIMS AGAINST
                ODYSSEY REINSURANCE COMPANY AND COMPELLING
                THE IMMEDIATE ARBITRATION OF ALL SUCH CLAIMS
         Case 3:19-cv-01111-DRD Document 10-1 Filed 02/11/19 Page 2 of 4



                                  COURT OF ARBITRATION


INTEGRAND ASSURANCE           COMPANY


       Claimant                                           Case   No.


       vs.                                                BREACH OF CONTRACT;
                                                          COLLECTION OF MONIES
                                                          AND DAMAGES


ODYSSEY REINSURANCE           COMPANY


       Respondent


                                 DEMAND FOR ARBITRATION


TO THE HONORABLE COURT OF ARBITRATIONS:


       COMES         NOW,       Claimant,        Integrand             Assurance         Company

("Integrand"),         through       its undersigned counsel,                and respectfully

alleges and prays:

       1.      This Court of Arbitration has jurisdiction and venue in

San    Juan,        Puerto    Rico    pursuant       to    the     Covenant      to   arbitrate

disputes        contained            in   the        Reinsurance             Agreements         No.

B110817IB11061         and    B110817IB11062,         as    amended,         effective    May    1,

2017    (the    "Reinsurance         Agreements")         entered      into by and between

Integrand and Respondent Odyssey Reinsurance Company ("Odyssey").

       2.      Also pursuant to the express terms and conditions of the

Reinsurance         Agreements,       Odyssey    is obligated           to    immediately pay

its share of all loss settlements made by Integrand on account of

claims       made    by     policyholders       in   connection         with     personal       and
           Case 3:19-cv-01111-DRD Document 10-1 Filed 02/11/19 Page 3 of 4

Integrand Assurance Company vs.
Odyssey Reinsurance Company
Demand for Arbitration
Page No.    2



commercial catastrophe excess losses resulting from damages caused

by Hurricane Irma, which struck Puerto Rico on September 6, 2017.

      3.         Integrand has provided Odyssey with all notices of loss

and   settlements,                supporting     documents       and    borderau    of      unsettled

losses.


      4.         All        claimed    loss    settlements       are     within    the      terms       and

conditions         of        the    original     policies    and        within    the       terms       and

conditions of the Reinsurance Agreements.

      5.         Despite           having      acknowledged        receipt        of        all     loss

notifications               and    settlements,       Odyssey     has     arbitrarily,            and    in

concert         with    other       reinsurance       companies,        refused    to       honor       the

cash calis made by Integrand which total $4,078,304.

      6.         In     addition       to     the    aforesaid         amount    owed       under       the

Reinsurance            Agreements,          Odyssey's     willful        refusal       to     pay       has

caused severe               consequential       damages     to    Integrand,       which at         this

time cannot be calculated,                    but which in any event will exceed the

sum of $1,000,000.

      WHEREFORE,              Integrand        respectfully        requests       the       Court        of

Arbitration            to    enter    an    award    in   Integrand's       favor       and    against

Odyssey for the sum of $4,078,304,                        plus legal interest and for an

amount yet unspecified of damages, plus costs and attorney's fees.

      In San Juan,                Puerto Rico,      this 5th day of December, 2018.
           Case 3:19-cv-01111-DRD Document 10-1 Filed 02/11/19 Page 4 of 4

Integrand Assurance Company vs.
Odyssey Reinsurance Company
Demand   for    Arbitration
Page No.    3




                                      PIETRANTONI      MÉNDEZ    & ALVAREZ   LLC
                                      Banco Popular Center,         19th Floor
                                      2 08   Ponce   de León Avenue
                                      San Juan,      Puerto Rico 00918
                                      Telephone:       (787)   274-1212
                                      Facsimile:       (7854. 274-1470




                                      JORGE    I.    PEIRATS
                                      USDC    No.    201409
                                       jpeirats@pmalaw.com
